Exhibit 10.1

 

ALKERMES plc

 

2011 Stock Option and Incentive Plan

 

SECTION 1.       GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the Alkermes plc 2011 Stock Option and Incentive Plan
(the “Plan”).  The Plan is established in connection with a business combination
transaction pursuant to which Alkermes, Inc. (the “ Company “) would become a
wholly owned subsidiary of a new holding company to be named Alkermes plc, an
Irish public limited company (the “ Parent “).  The purpose of the Plan is to
encourage and enable the officers, employees, Non-Employee Directors and other
key persons (including consultants and prospective employees) of the Parent and
its Subsidiaries upon whose judgment, initiative and efforts the Parent and its
Subsidiaries largely depend for the successful conduct of their business to
acquire a proprietary interest in the Parent.  It is anticipated that providing
such persons with a direct stake in the Parent’s welfare will assure a closer
identification of their interests with those of the Parent and its stockholders,
thereby stimulating their efforts on the Parent’s and its Subsidiaries’ behalf
and strengthening their desire to remain with the Parent and its Subsidiaries.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” means the compensation committee of the Board or a similar
committee performing the functions of the compensation committee and which is
comprised of not less than two Non-Employee Directors who are independent.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Restricted Stock Unit Awards, Cash-Based
Awards and Performance Share Awards.

 

“Award Certificate” means a written or electronic certificate setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Parent.

 

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

--------------------------------------------------------------------------------


 

“Effective Date” means the date set forth in Section 18.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date for purposes of the Plan,
unless otherwise required by any applicable provision of the Code or any
regulations issued thereunder, means the fair market value of the Stock
determined in good faith by the Administrator; provided, however, that if the
Stock is admitted to quotation on the National Association of Securities Dealers
Automated Quotation System (“ NASDAQ “), NASDAQ Global Market or another
national securities exchange, the determination shall be made by reference to
the closing price reported by NASDAQ or such other exchange.  If the market is
closed on such date, the determination shall be made by reference to the last
date preceding such date for which the market is open.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Parent or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Unit Award, Performance Share Award or Cash-Based Award granted to a Covered
Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

 

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Parent or a unit, division, group, or a
Subsidiary) that will be used to establish Performance Goals are limited to the
following: earnings before interest, taxes, depreciation and amortization, net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization), changes in the market price of the Stock, economic value-added,
initiation or completion of clinical trials, results of clinical trials, drug
development or commercialization milestones, collaboration milestones,
operational measures including production capacity and capability, hiring and
retention of key managers, expense management, capital raising transactions,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital, assets, equity, or investment, stockholder
returns, gross or net profit levels, operating margins, earnings (loss) per
share of Stock and sales or market shares, any of which may be measured either
in absolute terms or as compared to any incremental increase or as compared to
results of a peer group.

 

2

--------------------------------------------------------------------------------


 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Unit Award, Performance Share Award or Cash-Based Award.  Each
such period shall not be less than 12 months.

 

“Performance Goals” means the specific goals established in writing by the
Administrator for a Performance Cycle based upon the Performance Criteria.

 

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.

 

“Restricted Stock Award” means an Award entitling the recipient to acquire, at
such purchase price (which may be zero) as determined by the Administrator,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant.

 

“Restricted Stock Unit Award” means an Award of phantom stock units to a
grantee.

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Parent on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation in which the outstanding shares of Stock
are converted into or exchanged for securities of the successor entity and the
holders of the Parent’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iii) the
sale of all of the Stock to an unrelated person or entity.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the Common Stock, par value $.01 per share, of Parent, subject to
adjustments pursuant to Section 3.

 

“Subsidiary” means the Company and any corporation or other entity in which the
Parent has at least a 50 percent interest, either directly or indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Parent or any parent or
subsidiary corporation of the Parent, within the meaning of Section 424 of the
Code.

 

SECTION 2.       ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT
GRANTEES AND DETERMINE AWARDS

 

(a)                                            Administration of Plan.  The Plan
shall be administered by the Administrator.

 

3

--------------------------------------------------------------------------------


 

(b)                                            Powers of Administrator.  The
Administrator shall have the power and authority to grant Awards consistent with
the terms of the Plan, including the power and authority:

 

(i)                        to select the individuals to whom Awards may from
time to time be granted;

 

(ii)                     to determine the time or times of grant, and the
extent, if any, of Incentive Stock Options, Non-Qualified Stock Options,
Restricted Stock Awards, Restricted Stock Unit Awards, Cash-Based Awards and
Performance Share Awards, or any combination of the foregoing, granted to any
one or more grantees;

 

(iii)                  to determine the number of shares of Stock to be covered
by any Award;

 

(iv)                 to determine and modify from time to time the terms and
conditions, including restrictions, not inconsistent with the terms of the Plan,
of any Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written (or electronic) instruments
evidencing the Awards;

 

(v)                    subject to the provisions of Sections 6(d) and 7(a), to
accelerate at any time the exercisability or vesting of all or any portion of
any Award;

 

(vi)                 subject to the provisions of Section 5(a)(ii), to extend at
any time the period in which Stock Options may be exercised; and

 

(vii)              at any time to adopt, alter and repeal such rules, guidelines
and practices for administration of the Plan and for its own acts and
proceedings as it shall deem advisable; to interpret the terms and provisions of
the Plan and any Award (including related written and electronic instruments);
to make all determinations it deems advisable for the administration of the
Plan; to decide all disputes arising in connection with the Plan; and to
otherwise supervise the administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Parent, Subsidiaries and Plan grantees.

 

(c)                                             Delegation of Authority to Grant
Options.  Subject to applicable law, the Administrator, in its discretion, may
delegate to a subcommittee comprised of one or more members of the Board all or
part of the Administrator’s authority and duties with respect to the granting of
Options to employees who are not subject to the reporting and other provisions
of Section 16 of the Exchange Act.  Any such delegation by the Administrator
shall include a limitation as to the amount of Options that may be granted
during the period of the delegation and shall contain guidelines as to the
determination of the exercise price and the vesting criteria.  The Administrator
may revoke or amend the terms of a delegation at any time but such action shall
not invalidate any prior actions of the Administrator’s delegate or delegates
that were consistent with the terms of the Plan.

 

(d)                                            Award Certificates.  Awards under
the Plan shall be evidenced by Award Certificates that set forth the terms,
conditions and limitations for each Award which may

 

4

--------------------------------------------------------------------------------


 

include, without limitation, the term of an Award and the provisions applicable
in the event employment or service terminates.

 

(e)                                             Indemnification.  Subject to
Section 200 of the Irish Companies Act 1963, neither the Board nor the
Administrator, nor any member of either or any delegate thereof, shall be liable
for any act, omission, interpretation, construction or determination made in
good faith in connection with the Plan, and the members of the Board and the
Administrator (and any delegate thereof) shall be entitled in all cases to
indemnification and reimbursement by the Parent in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under the Parent’s articles or bylaws or any directors’ and officers’ liability
insurance coverage which may be in effect from time to time and/or any
indemnification agreement between such individual and the Parent.

 

(f)                                              Foreign Award Recipients. 
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Parent and its Subsidiaries
operate or have employees or other individuals eligible for Awards, the
Administrator, in its sole discretion, shall have the power and authority to:
(i) determine which Subsidiaries shall be covered by the Plan; (ii) determine
which individuals outside the United States are eligible to participate in the
Plan; (iii) modify the terms and conditions of any Award granted to individuals
outside the United States to comply with applicable foreign laws; (iv) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent the Administrator determines such actions to be necessary or advisable
(and such subplans and/or modifications shall be attached to the Plan as
appendices); provided, however, that no such subplans and/or modifications shall
increase the share limitations contained in Section 3(a) hereof; and (v) take
any action, before or after an Award is made, that the Administrator determines
to be necessary or advisable to obtain approval or comply with any local
governmental regulatory exemptions or approvals.  Notwithstanding the foregoing,
the Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate the Exchange Act or any other applicable United
States securities law, the Code, or any other applicable United States governing
statute or law.

 

SECTION 3.       STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)                                            Stock Issuable.

 

(i)                        The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be equal to (i) 16,150,000 ordinary
shares, plus (ii) the number of shares of Stock underlying any grants under the
Plan that are forfeited, cancelled, repurchased or terminated (other than by
exercise) from and after the date the Plan is approved by shareholders.  For
purposes of this limitation, the shares of Stock underlying any Awards that are
forfeited, canceled or otherwise terminated (other than by exercise) shall be
added back to the shares of Stock available for issuance under the Plan.  Shares
tendered or held back upon exercise of an Option or settlement of an Award to
cover the exercise price or tax withholding shall not be available for future
issuance under the Plan.  In addition, upon net exercise of Options, the gross
number of shares exercised shall be deducted from the total number of shares
remaining available

 

5

--------------------------------------------------------------------------------


 

for issuance under the Plan.  Subject to such overall limitations, shares of
Stock may be issued up to such maximum number pursuant to any type or types of
Award; provided, however, that Stock Options with respect to no more than
4,000,000 shares of Stock may be granted to any one individual grantee during
any one calendar year period and no more than 16,150,000 shares of the Stock may
be issued in the form of Incentive Stock Options.  The shares available for
issuance under the Plan may be authorized but unissued shares of Stock or shares
of Stock reacquired by the Parent.

 

(b)                    Effect of Awards.  The grant of any full value Award
(i.e., an Award other than an Option) shall be deemed, for purposes of
determining the number of shares of Stock available for issuance under
Section 3(a)(i), as an Award of 1.8 shares of Stock for each such share of Stock
actually subject to the Award and shall be treated similarly if returned to
reserve status when forfeited or canceled as provided in Section 3(a).  The
grant of an Option shall be deemed, for purposes of determining the number of
shares of Stock available for issuance under Section 3(a)(i), as an Award for
one share of Stock for each such share of Stock actually subject to the Award.

 

(c)                     Changes in Stock.  Subject to Section 3(d) hereof, if,
as a result of any reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other similar change in the
Parent’s capital stock, the outstanding shares of Stock are increased or
decreased or are exchanged for a different number or kind of shares or other
securities of the Parent, or additional shares or new or different shares or
other securities of the Parent or other non-cash assets are distributed with
respect to such shares of Stock or other securities, or, if, as a result of any
merger or consolidation, sale of all or substantially all of the assets of the
Parent the outstanding shares of Stock are converted into or exchanged for
securities of the Parent or any successor entity (or a parent or subsidiary
thereof), the Administrator shall make an appropriate or proportionate
adjustment in (i) the maximum number of shares reserved for issuance under the
Plan, including the maximum number of shares that may be issued in the form of
Incentive Stock Options, (ii) the number of Stock Options that can be granted to
any one individual grantee and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, (v) the number of Stock Options automatically granted to Non-Employee
Directors, and (vi) the price for each share subject to any then outstanding
Stock Options under the Plan, without changing the aggregate exercise price
(i.e., the exercise price multiplied by the number of Stock Options) as to which
such Stock Options remain exercisable.  The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event.  The adjustment by the Administrator
shall be final, binding and conclusive.  No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Administrator
in its discretion may make a cash payment in lieu of fractional shares.

 

(d)                    Mergers and Other Transactions.  Except as the
Administrator may otherwise specify with respect to particular Awards in the
relevant Award documentation, in the case of and subject to the consummation of
a Sale Event, all Options that are not exercisable immediately prior to the
effective time of the Sale Event shall become fully exercisable as of the

 

6

--------------------------------------------------------------------------------


 

effective time of the Sale Event, all other Awards with time-based vesting,
conditions or restrictions shall become fully vested and nonforfeitable as of
the effective time of the Sale Event and all other Awards with conditions and
restrictions relating to the attainment of performance goals may become vested
and nonforfeitable in connection with a Sale Event in the Administrator’s
discretion.  Upon the effective time of the Sale Event, the Plan and all
outstanding Awards granted hereunder shall terminate, unless provision is made
in connection with the Sale Event in the sole discretion of the parties thereto
for the assumption or continuation of Awards theretofore granted by the
successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per share exercise prices, as such
parties shall agree (after taking into account any acceleration hereunder).  In
the event of such termination, the Company shall make or provide for a cash
payment to the grantees holding Options, in exchange for the cancellation
thereof, in an amount equal to the difference between (A) the Sale Price
multiplied by the number of shares of Stock subject to outstanding Options (to
the extent then exercisable (after taking into account any acceleration
hereunder) at prices not in excess of the Sale Price) and (B) the aggregate
exercise price of all such outstanding Options.

 

(e)                     Substitute Awards.  The Administrator may grant Awards
under the Plan in substitution for stock and stock based awards held by
employees, directors or other key persons of another corporation in connection
with the merger or consolidation of the employing corporation with the Parent or
a Subsidiary or the acquisition by the Parent or a Subsidiary of property or
stock of the employing corporation.  The Administrator may direct that the
substitute awards be granted on such terms and conditions as the Administrator
considers appropriate in the circumstances.  Any substitute Awards granted under
the Plan shall not count against the share limitation set forth in
Section 3(a)(i).

 

SECTION 4.       ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including consultants and
prospective employees) of the Parent and its Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.

 

SECTION 5.       STOCK OPTIONS

 

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Parent or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

(a)                    Stock Options Granted to Employees and Key Persons.  The
Administrator in its discretion may grant Stock Options to eligible employees
and key persons of the Parent or any Subsidiary.  Stock Options granted pursuant
to this Section 5(a) shall be subject to the following

 

7

--------------------------------------------------------------------------------


 

terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable.  If the Administrator so determines, Stock Options may be granted in
lieu of cash compensation at the optionee’s election, subject to such terms and
conditions as the Administrator may establish.

 

(i)                        Exercise Price.  The exercise price per share for the
Stock covered by a Stock Option granted pursuant to this Section 5(a) shall be
determined by the Administrator at the time of grant but shall not be less than
100 percent of the Fair Market Value on the date of grant.  In the case of an
Incentive Stock Option that is granted to a Ten Percent Owner, the option price
of such Incentive Stock Option shall be not less than 110 percent of the Fair
Market Value on the grant date.

 

(ii)                     Option Term and Termination.  The term of each Stock
Option shall be fixed by the Administrator, but no Stock Option shall be
exercisable more than ten years after the date the Stock Option is granted.  In
the case of an Incentive Stock Option that is granted to a Ten Percent Owner,
the term of such Stock Option shall be no more than five years from the date of
grant.  Unless otherwise determined by the Administrator on or after the date of
grant, if a grantee’s employment (or other service relationship) with the Parent
and its Subsidiaries terminates for any reason (including if a Subsidiary ceases
to be a Subsidiary of the Parent), the portion of each Stock Option held by the
grantee that is not then exercisable shall be immediately forfeited.  Unless
otherwise determined by the Administrator on or after the date of grant, the
grantee may exercise the exercisable portion of his Stock Options until the
earlier of three months after such date of termination or the expiration of the
stated term of such Stock Option.

 

(iii)                  Exercisability; Rights of a Stockholder.  Stock Options
shall become exercisable at such time or times, whether or not in installments,
as shall be determined by the Administrator at or after the grant date.  The
Administrator may at any time accelerate the exercisability of all or any
portion of any Stock Option.  An optionee shall have the rights of a stockholder
only as to shares acquired upon the exercise of a Stock Option and not as to
unexercised Stock Options.

 

(iv)                 Method of Exercise.  Stock Options may be exercised in
whole or in part, by giving written or electronic notice of exercise to the
Company’s delegate, specifying the number of shares to be purchased.  In the
case of a Stock Option that is not an Incentive Stock Option, unless otherwise
determined by the Administrator on or after the date of grant, payment of the
purchase price must be made by reduction in the number of shares of Stock
issuable upon such exercise, based, in each case, on the Fair Market Value of
the Stock on the date of exercise. If the Administrator determines not to use
the above payment method or in the case of the exercise of Incentive Stock
Options, then payment of the purchase price may be made by one or more of the
following methods:

 

(A)                In cash, by certified or bank check or other instrument
acceptable to the Administrator;

 

8

--------------------------------------------------------------------------------


 

(B)             Subject to the consent of the Administrator and on the basis of
such form of surrender agreement as the Administrator may specify, through the
delivery (or attestation to the ownership) of shares of Stock owned by the
optionee.  Such surrendered shares shall be valued at Fair Market Value on the
exercise date; or

 

(C)             By the optionee delivering to the Parent a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Parent cash or a check payable and acceptable to the Parent for
the purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure.

 

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Parent or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Parent of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Parent is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Parent establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 

(v)               Annual Limit on Incentive Stock Options.  To the extent
required for “incentive stock option” treatment under Section 422 of the Code,
the aggregate Fair Market Value (determined as of the time of grant) of the
shares of Stock with respect to which Incentive Stock Options granted under the
Plan and any other plan of the Company or its parent and subsidiary corporations
become exercisable for the first time by an optionee during any calendar year
shall not exceed $100,000.  To the extent that any Stock Option exceeds this
limit, it shall constitute a Non-Qualified Stock Option.

 

(b)               Stock Options Granted to Non-Employee Directors.

 

(i)                Automatic Grant of Options.

 

(A)             Upon becoming a member of the Board, each Non-Employee Director
who is not then a consultant to the Parent or its Subsidiaries shall be granted
on such day a Non-Qualified Stock Option to acquire 35,000 shares of Stock,
which shall vest ratably over the three calendar years following the date of
grant, plus an additional Stock Option to acquire a number of shares of Stock
equal to the product of 25,000 multiplied by a fraction, the numerator of which
equals the number of months remaining

 

9

--------------------------------------------------------------------------------


 

until the next annual meeting of stockholders of the Parent and the denominator
of which equals 12, which shall vest on the first anniversary of  the date of
grant.

 

(B)             Each Non-Employee Director who is serving as Director of the
Parent on each annual meeting of stockholders, beginning with the 2012 annual
meeting, shall automatically be granted on such day a Non-Qualified Stock Option
to acquire 25,000 shares of Stock, which shall vest on the first anniversary of
the date of grant; provided, however, that no grant shall be made to an
individual who ceases to be a member of the Board on such day.

 

(C)             The exercise price per share for the Stock covered by a Stock
Option granted under this Section 5(b) shall be equal to the Fair Market Value
of the Stock on the date the Stock Option is granted.

 

(D)             The Administrator, in its discretion, may grant additional
Non-Qualified Stock Options to Non-Employee Directors.  Any such grant may vary
among individual Non-Employee Directors.

 

(ii)               Exercise; Termination.

 

(A)             Unless otherwise determined by the Administrator, an Option
granted under this Section 5(b) shall become vested and exercisable in
accordance with the vesting provisions set forth in this Section 5(b).  An
Option issued under this Section 5(b) shall not be exercisable after the
expiration of ten years from the date of grant.

 

(B)             Options granted under this Section 5(b) may be exercised only by
notice to the Parent (or the Parent’s delegate) specifying the number of shares
to be purchased.  Payment of the full purchase price of the shares to be
purchased may be made by one or more of the methods specified in
Section 5(a)(iv).  An optionee shall have the rights of a stockholder only as to
shares acquired upon the exercise of a Stock Option and not as to unexercised
Stock Options.

 

(C)             Unless otherwise determined by the Administrator on or after the
date of grant, if a Non-Employee Director’s relationship with the Parent and its
Subsidiaries terminates for any reason, the portion of each Stock Option held by
the Non-Employee Director that is not then exercisable shall be immediately
forfeited.  Unless otherwise determined by the Administrator on or after the
date of grant, the Non-Employee Director may exercise the exercisable portion of
his Stock Options only to the extent set forth in his Stock Option Award
Certificates.

 

(iii)              Shares Available for Grant.  Grants of Stock Options
contemplated by this Section 5(b) shall consist of shares of Stock reserved and
available for issuance pursuant to the Alkermes plc Amended and Restated 2008
Stock Option and Incentive Plan, and if there are no such shares of Stock
remaining, then such grants shall consist of shares of Stock reserved and
available for issuance pursuant to the Plan.

 

10

--------------------------------------------------------------------------------


 

SECTION 6.  RESTRICTED STOCK AWARDS

 

(a)               Nature of Restricted Stock Awards.  The Administrator shall
determine the restrictions and conditions applicable to each Restricted Stock
Award at the time of grant.  Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance goals and objectives.  The terms and conditions of each Restricted
Stock Award Certificate shall be determined by the Administrator, and such terms
and conditions may differ among individual Awards and grantees.

 

(b)               Rights as a Stockholder.  Upon the grant of a Restricted Stock
Award and payment of any applicable purchase price, a grantee shall have the
rights of a stockholder with respect to the voting of the Restricted Stock,
subject to such conditions contained in the Restricted Stock Award Certificate. 
Unless the Administrator shall otherwise determine, (i) uncertificated
Restricted Stock shall be accompanied by a notation on the records of the Parent
or the transfer agent to the effect that they are subject to forfeiture until
such Restricted Stock are vested as provided in Section 6(d) below, and
(ii) certificated Restricted Stock shall remain in the possession of the Company
until such Restricted Stock is vested as provided in Section 6(d) below, and the
grantee shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Administrator may prescribe.

 

(c)               Restrictions.  Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein or in the Restricted Stock Award Certificate.  If a
grantee’s employment (or other service relationship) with the Parent and its
Subsidiaries terminates for any reason (including if a Subsidiary ceases to be a
Subsidiary of the Parent), any Restricted Stock that has not vested at the time
of termination shall automatically, without any requirement of notice to such
grantee from, or other action by or on behalf of, the Parent or its
Subsidiaries, be deemed to have been reacquired by the Parent at its original
purchase price (if any) from such grantee or such grantee’s legal representative
simultaneously with such termination of employment (or other service
relationship), and thereafter shall cease to represent any ownership of the
Parent by the grantee or rights of the grantee as a stockholder.  Following such
deemed reacquisition of unvested Restricted Stock that are represented by
physical certificates, a grantee shall surrender such certificates to the Parent
upon request without consideration.

 

(d)               Vesting of Restricted Stock.  The Administrator at the time of
grant shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Parent’s right of repurchase
or forfeiture shall lapse.  Notwithstanding the foregoing, in the event that any
such Restricted Stock granted to employees shall have a performance-based goal,
the restriction period with respect to such shares shall not be less than one
year, and in the event any such Restricted Stock granted to employees shall have
a time-based restriction, the total restriction period with respect to such
shares shall not be less than three years; provided, however, that Restricted
Stock with a time-based restriction may become vested incrementally over such
three-year period.  The Administrator may waive the foregoing restriction in the
case of a grantee’s death, disability or retirement or upon a Sale Event. 
Subsequent to such date or dates and/or the attainment of such pre-established
performance goals, objectives and other conditions, the shares on which all
restrictions have lapsed shall no longer be Restricted Stock and shall be deemed

 

11

--------------------------------------------------------------------------------


 

“vested.”  Except as may otherwise be provided by the Administrator pursuant to
the authority reserved in this Section 6, a grantee’s rights in any shares of
Restricted Stock that have not vested shall automatically terminate upon the
grantee’s termination of employment (or other service relationship) with the
Parent and its Subsidiaries for any reason (including if a Subsidiary ceases to
be a Subsidiary of the Parent) and such shares shall be subject to the
provisions of Section 6(c) above.

 

SECTION 7.  RESTRICTED STOCK UNIT AWARDS

 

(a)               Nature of Restricted Stock Unit Awards.  The Administrator
shall determine the restrictions and conditions applicable to each Restricted
Stock Unit Award at the time of grant.  Conditions may be based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and objectives.  The terms and conditions of each Restricted
Stock Unit Award Certificate shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees. 
Notwithstanding the foregoing, in the event that any such Restricted Stock Unit
Award granted to employees shall have a performance-based goal, the restriction
period with respect to such Award shall not be less than one year, and in the
event any such Restricted Stock Unit Award granted to employees shall have a
time-based restriction, the total restriction period with respect to such Award
shall not be less than three years; provided, however, that any Restricted Stock
Unit Award with a time-based restriction may become vested incrementally over
such three-year period.  The Administrator may waive the foregoing restriction
in the case of a grantee’s death, disability or retirement or upon a Sale
Event.  At the end of the restriction period, the Restricted Stock Unit Award,
to the extent vested, shall be settled in the form of shares of Stock.  To the
extent that a Restricted Stock Unit Award is subject to Section 409A, it may
contain such additional terms and conditions as the Administrator shall
determine in its sole discretion in order for such Award to comply with the
requirements of Section 409A.

 

(b)               Election to Receive Restricted Stock Unit Awards in Lieu of
Compensation.  The Administrator may, in its sole discretion, permit a grantee
to elect to receive a portion of future cash compensation otherwise due to such
grantee in the form of a Restricted Stock Unit Award.  Any such election shall
be made in writing and shall be delivered to the Company no later than the date
specified by the Administrator and in accordance with Section 409A and such
other rules and procedures established by the Administrator.  Any such future
cash compensation that the grantee elects to defer shall be converted to a fixed
number of phantom stock units (which may be fully vested) based on the Fair
Market Value of Stock on the date the compensation would otherwise have been
paid to the grantee if such payment had not been deferred as provided herein. 
The Administrator shall have the sole right to determine whether and under what
circumstances to permit such elections and to impose such limitations and other
terms and conditions thereon as the Administrator deems appropriate.

 

(c)               Rights as a Stockholder.  A grantee shall have the rights as a
stockholder only as to shares of Stock acquired by the grantee upon settlement
of a Restricted Stock Unit Award; provided, however, that the grantee may be
credited with dividend equivalent rights with respect to the phantom stock units
underlying his Restricted Stock Unit Award, subject to such terms and conditions
as the Administrator may determine.

 

12

--------------------------------------------------------------------------------


 

(d)               Termination.  Except as may otherwise be provided by the
Administrator pursuant to the authority reserved in Section 7(a), a grantee’s
right in all Restricted Stock Unit Awards that have not vested shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Parent and its Subsidiaries for any
reason (including if a Subsidiary ceases to be a Subsidiary of the Parent).

 

SECTION 8.  CASH-BASED AWARDS

 

Grant of Cash-Based Awards.  The Administrator may, in its sole discretion,
grant Cash-Based Awards to any grantee in such number or amount and upon such
terms, and subject to such conditions, as the Administrator shall determine at
the time of grant.  The Administrator shall determine the maximum duration of
the Cash-Based Award, the amount of cash to which the Cash-Based Award pertains,
the conditions upon which the Cash-Based Award shall become vested or payable,
and such other provisions as the Administrator shall determine.  Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator.  Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award and may
be made in cash or in shares of Stock, as the Administrator determines.  Except
as may otherwise be provided by the Administrator pursuant to the authority
reserved in this Section 8, a grantee’s right in all Cash-Based Awards that have
not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Parent and its
Subsidiaries for any reason (including if a Subsidiary ceases to be a Subsidiary
of the Parent).

 

SECTION 9.  PERFORMANCE SHARE AWARDS

 

(a)               Nature of Performance Share Awards.  The Administrator may, in
its sole discretion, grant Performance Share Awards independent of, or in
connection with, the granting of any other Award under the Plan.  The
Administrator shall determine whether and to whom Performance Share Awards shall
be granted, the Performance Goals, the Performance Cycles, and such other
limitations and conditions as the Administrator shall determine.

 

(b)               Rights as a Stockholder.  A grantee receiving a Performance
Share Award shall have the rights of a stockholder only as to shares actually
received by the grantee under the Plan and not with respect to shares subject to
the Award but not actually received by the grantee.  A grantee shall be entitled
to receive shares of Stock under a Performance Share Award only upon
satisfaction of all conditions specified in the Performance Share Award
Certificate (or in a performance plan adopted by the Administrator).

 

(c)               Termination.  Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 15 below,
in writing after the Award Certificate is issued, a grantee’s rights in all
Performance Share Awards shall automatically terminate upon the grantee’s
termination of employment (or cessation of service relationship) with the Parent
and its Subsidiaries for any reason (including if a Subsidiary ceases to be a
Subsidiary of the Parent).

 

SECTION 10.  PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

(a)               Performance-Based Awards.  Any Covered Employee who is
selected by the Administrator may be granted one or more Performance-Based
Awards payable upon the

 

13

--------------------------------------------------------------------------------


 

attainment of Performance Goals that are established by the Administrator and
relate to one or more of the Performance Criteria, in each case on a specified
date or dates or over any period or periods determined by the Administrator. 
The Administrator shall define in an objective fashion the manner of calculating
the Performance Criteria it selects to use for any Performance Cycle.  Depending
on the Performance Criteria used to establish such Performance Goals, the
Performance Goals may be expressed in terms of overall performance of the Parent
or the performance of a Subsidiary, division, business unit, or an individual. 
The Administrator, in its discretion, may adjust or modify the calculation of
Performance Goals for such Performance Cycle in order to prevent the dilution or
enlargement of the rights of an individual (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development, (ii) in recognition of, or in anticipation of, any other unusual
or nonrecurring events affecting the Parent or its Subsidiaries, or the
financial statements of the Parent or its Subsidiaries, or (iii) in response to,
or in anticipation of, changes in applicable laws, regulations, accounting
principles, or business conditions provided however, that the Administrator may
not exercise such discretion in a manner that would increase the
Performance-Based Award granted to a Covered Employee.  Each Performance-Based
Award shall comply with the provisions set forth below.

 

(b)               Grant of Performance-Based Awards.  With respect to each
Performance-Based Award granted to a Covered Employee, the Administrator shall
select, within the first 90 days of a Performance Cycle (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code) the Performance
Criteria for such grant, and the Performance Goals with respect to each
Performance Criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award).  Each Performance-Based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets.  The
Performance Criteria established by the Administrator may be (but need not be)
different for each Performance Cycle and different Performance Goals may be
applicable to Performance-Based Awards to different Covered Employees.

 

(c)               Payment of Performance-Based Awards.  Following the completion
of a Performance Cycle, the Administrator shall meet to review and certify in
writing whether, and to what extent, the Performance Goals for the Performance
Cycle have been achieved and, if so, to also calculate and certify in writing
the amount of the Performance-Based Awards earned for the Performance Cycle. 
The Administrator shall then determine the actual size of each Covered
Employee’s Performance-Based Award, and, in doing so, may reduce or eliminate
the amount of the Performance-Based Award for a Covered Employee if, in its sole
judgment, such reduction or elimination is appropriate.

 

(d)               Maximum Award Payable.  The maximum Performance-Based Award
payable to any one Covered Employee under the Plan for any twelve month period
constituting all or part of a Performance Cycle is 4,000,000 Shares (subject to
adjustment as provided in Section 3(b) hereof) or $25 million in the case of a
Performance-Based Award that is a Cash-Based Award.

 

14

--------------------------------------------------------------------------------


 

SECTION 11.                     TRANSFERABILITY OF AWARDS

 

(a)                                             Transferability.  Except as
provided in Section 11(b) below, during a grantee’s lifetime, his or her Awards
shall be exercisable only by the grantee, or by the grantee’s legal
representative or guardian in the event of the grantee’s incapacity.  No Awards
shall be sold, assigned, transferred or otherwise encumbered or disposed of by a
grantee other than by will or by the laws of descent and distribution or
pursuant to a domestic relations order.  No Awards shall be subject, in whole or
in part, to attachment, execution, or levy of any kind, and any purported
transfer in violation hereof shall be null and void.

 

(b)                                            Administrator Action. 
Notwithstanding Section 11(a), the Administrator, in its discretion, may provide
either in the Award Certificate regarding a given Award or by subsequent written
approval that the grantee (who is an employee or director) may transfer his or
her Non-Qualified Stock Options to his or her immediate family members, to
trusts for the benefit of such family members, or to partnerships in which such
family members are the only partners, provided that the transferee agrees in
writing with the Parent to be bound by all of the terms and conditions of the
Plan and the applicable Award.

 

(c)                                             Family Member.  For purposes of
Section 11(b), “family member” shall mean a grantee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the grantee’s household (other than a tenant of the grantee), a trust in
which these persons (or the grantee) have more than 50 percent of the beneficial
interest, a foundation in which these persons (or the grantee) control the
management of assets, and any other entity in which these persons (or the
grantee) own more than 50 percent of the voting interests.

 

(d)                                            Designation of Beneficiary.  Each
grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or after the grantee’s death.  Any such designation shall
be on a form provided for that purpose by the Administrator and shall not be
effective until received by the Administrator.  If no beneficiary has been
designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, the beneficiary shall be the grantee’s estate.

 

SECTION 12.                     TAX WITHHOLDING

 

(a)                                            Payment by Grantee.  Each grantee
shall, no later than the date as of which the value of an Award or of any Stock
or other amounts received thereunder first becomes includable in the gross
income of the grantee for Federal income tax purposes, pay to the Parent or its
Subsidiaries, or make arrangements satisfactory to the Administrator regarding
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld by the Parent or its Subsidiaries with respect to such income.  The
Parent and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee.  The Parent’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.

 

15

--------------------------------------------------------------------------------


 

(b)                                            Payment in Stock.  In connection
with its obligations to withhold Federal, state, city or other taxes from
amounts paid to grantees, the Parent or its Subsidiaries may make any
arrangements that are consistent with the Plan as it may deem appropriate.
Without limitation of the preceding sentence, the Parent shall have the right to
reduce the number of shares of Stock otherwise required to be issued to a
grantee (or other recipient) in an amount that would have a Fair Market Value on
the date of such issuance equal to all Federal, state, city or other taxes as
shall be required to be withheld by the Parent or its Subsidiaries pursuant to
any statute or other governmental regulation or ruling and paid to any Federal,
state, city or other taxing authority.

 

SECTION 13.                     SECTION 409A AWARDS.

 

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “ 409A Award “), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

SECTION 14.                     TRANSFER, LEAVE OF ABSENCE, ETC.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a)                                            a transfer to the employment of
the Parent from a Subsidiary or from the Parent to a Subsidiary, or from one
Subsidiary to another;

 

(b)                                            an approved leave of absence for
military service or sickness, or for any other purpose approved by the Parent or
its Subsidiaries, as the case may be, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing; or

 

(c)                                             the transfer in status from one
eligibility category under Section 4 hereof to another category.

 

SECTION 15.                     AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent.  Except as provided in Section 3(c) or 3(d), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or effect repricing through
cancellation

 

16

--------------------------------------------------------------------------------


 

and re-grants.  To the extent required under the rules of any securities
exchange or market system on which the Stock is listed, to the extent determined
by the Administrator to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code, or
to ensure that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the stockholders of the Parent entitled to vote at a meeting of
stockholders.  Nothing in this Section 15 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(d).

 

SECTION 16.                     STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Parent unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Parent’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 17.                     GENERAL PROVISIONS

 

(a)                                            No Distribution.  The
Administrator may require each person acquiring Stock pursuant to an Award to
represent to and agree with the Parent in writing that such person is acquiring
the shares without a view to distribution thereof.

 

(b)                                            Delivery of Stock Certificates. 
Stock certificates to grantees under the Plan shall be deemed delivered for all
purposes when the Parent or a stock transfer agent of the Parent shall have
mailed such certificates in the United States mail, addressed to the grantee, at
the grantee’s last known address on file with the Parent.  Uncertificated Stock
shall be deemed delivered for all purposes when the Parent or a Stock transfer
agent of the Parent shall have given to the grantee by electronic mail (with
proof of receipt) or by United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Parent or any Subsidiary, notice
of issuance and recorded the issuance in its records (which may include
electronic “book entry” records).  Notwithstanding anything herein to the
contrary, the Parent shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Administrator has determined, with advice of counsel (to the extent
the Administrator deems such advice necessary or advisable), that the issuance
and delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed, quoted or traded.  All
Stock certificates delivered pursuant to the Plan shall be subject to any
stop-transfer orders and other restrictions as the Administrator deems necessary
or advisable to comply with federal, state or foreign jurisdiction, securities
or other laws, rules and quotation system on which the Stock is listed, quoted
or traded.  The Administrator may place legends on any Stock certificate to
reference restrictions applicable to the Stock.  In addition to the terms and
conditions provided herein, the Administrator may require that an individual
make such reasonable covenants, agreements, and representations as the
Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or

 

17

--------------------------------------------------------------------------------


 

requirements.  The Administrator shall have the right to require any individual
to comply with any timing or other restrictions with respect to the settlement
or exercise of any Award, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

 

(c)                                              Stockholder Rights.  Until
Stock is deemed delivered in accordance with Section 17(b), no right to vote or
receive dividends or any other rights of a stockholder will exist with respect
to shares of Stock to be issued in connection with an Award, notwithstanding the
exercise of a Stock Option or any other action by the grantee with respect to an
Award.

 

(d)                                            Other Compensation Arrangements;
No Employment Rights.  Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation plans or arrangements, including
trusts, and such arrangements may be either generally applicable or applicable
only in specific cases.  The adoption of the Plan and the grant of Awards do not
confer upon any employee any right to continued employment with the Parent or
any Subsidiary.

 

(e)                                             Trading Policy Restrictions. 
Option exercises and other Awards under the Plan shall be subject to the
Parent’s insider trading policies and procedures, as in effect from time to
time.

 

(f)                                              Forfeiture of Awards under
Sarbanes-Oxley Act.  If the Parent is required to prepare an accounting
restatement due to the material noncompliance of the Parent , as a result of
misconduct, with any financial reporting requirement under the securities laws,
then any grantee who is one of the individuals subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002 shall reimburse the Parent
for the amount of any Award received by such individual under the Plan during
the 12-month period following the first public issuance or filing with the
United States Securities and Exchange Commission, as the case may be, of the
financial document embodying such financial reporting requirement.

 

(g)                                             Section 60 of Irish Companies
Act 1963.  The  Parent and any Subsidiary incorporated in Ireland may do all
such things as are contemplated by the Plan except to the extent that they are
prohibited by Section 60 of the Irish Companies Act 1963.  Nothing in this
Section 17 (g) shall prohibit anything which may be done as contemplated by the
Plan by a Subsidiary which is incorporated outside of Ireland.

 

SECTION 18.                     EFFECTIVE DATE OF PLAN

 

The Plan shall become effective upon approval by the holders of a majority of
the votes cast at a meeting of stockholders at which a quorum is present. No
grants of Stock Options and other Awards may be made hereunder after the tenth
anniversary of the Effective Date and no grants of Incentive Stock Options may
be made hereunder after the tenth anniversary of the date the Plan is approved
by the Board.

 

18

--------------------------------------------------------------------------------


 

SECTION 19.                     GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts,
applied without regard to conflict of law principles.

 

SECTION 20.                     DISPUTE RESOLUTION

 

All disputes and differences arising out of the Plan or otherwise in connection
therewith may be referred by the Parent to arbitration pursuant to the
procedures set forth in the applicable grant agreement of any grantee so
affected.

 

19

--------------------------------------------------------------------------------